Title: From John Quincy Adams to George Washington Adams, 17 July 1824
From: Adams, John Quincy
To: Adams, George Washington


            
               N. 11.
My dear Son.
               Washington 17. July 1824
            
            I have not replied to your Letter of the 24th. of June, having been in expectation of receiving your statement of Account, of the first of this Month—I shall this day give a Check on the U.S. Branch Bank, Boston, payable to R. Smith, Cashier of the Branch here or Order, for one thousand Dollars—You will on receiving this Letter, take care that it shall be duly paid—I have drawn it directly on the Bank, for the convenience of having immediately credit for the sum at the Bank here.I am hoping for the return of your mother from Bedford Springs26. July.This Letter after being written thus far has lain unfinished till this time; and in the interval your mother has returned improved in health from the Springs—The Check above mentioned will be dated to-morrow, so that you may have notice of it, and be prepared to direct its payment at the Bank. I hear your Oration of the 5th. well spoken of, and should be glad to see it.Your affectionate father
            
               John Quincy Adams.
            
            
         